UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6459


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OTIS SILVER, a/k/a Silk,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:05-cr-00037-RBS-FBS-3)


Submitted:   May 3, 2012                      Decided:   June 1, 2012


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Otis Silver, Appellant Pro Se.     Eric Matthew Hurt, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Otis     Silver    appeals          the    district     court’s      orders

denying a reduction in his sentence under 18 U.S.C. § 3582(c)(2)

(2006) and denying reconsideration.                  We have reviewed the record

and find no reversible error.                  Accordingly, we affirm for the

reasons stated by the district court.                     See United States v.

Silver,   No.    4:05-cr-00037-RBS-FBS-3             (E.D.   Va.    Dec.   6,   2011;

filed Nov. 8, 2011, entered Nov. 9, 2011).                       We dispense with

oral   argument     because       the    facts    and    legal     contentions     are

adequately      presented    in    the    materials      before     the    court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           2